The reasoning, in the prevailing opinion in this case, on which a reversal of the judgment in the Supreme Court is ordered, is based, as it seems to me, on an assumed and false premise, viz., "a judgment for debt or damages based upon breach of a contract to bequeath a specified amount by will." I deny the premise is founded either in point of fact or in point of law. The testimony returned shows: "Yes, sir, he told me if I would give up my position and give him a home for the rest of his life, he would leave me $15,000." "Q. By his will? A. Yes, sir." I think the better and sounder view is that expressed by the Supreme Court, viz.: "The obtaining of judgments was a method of procedure to establish the contents of the will as originally drafted. The effect of the judgments was to restore the original provisions of the will. Under the will the bequests were taxable. They fall within the provisions of the title and body of the act as property transferred by bequest." It is essentially a recovery of a legacy. The transfer of the property was to take effect by will and not by the promise. Judge Dear requests me to add that he is in accord with the above views.
For affirmance — BLACK, DEAR, JJ. 2.
For reversal — THE CHANCELLOR, CHIEF JUSTICE, PARKER, KALISCH, CAMPBELL, VAN BUSKIRK, KAYS, HETFIELD, JJ. 8. *Page 615